            Case 2:21-cv-00275-GGH Document 3 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DERRICK JAMES FRANKLIN,                                No. 2:20-cv-02382 GGH P
12                          Petitioner,
13              v.                                           ORDER
14    RICK HILL, Warden,
15                          Respondent.
16

17             It appears from the Petition that petitioner is attempting to litigate two separate proceedings in

18   one habeas proceeding. One issue concerns a post-conviction change in the law (Proposition 57), and

19   the second issue appears to challenge due process (lack of meaningful notice) related to his conviction

20   itself.

21             The Clerk of Court is directed to open a new separate habeas action and file the petition for

22   writ of habeas corpus (ECF No. 1) and motion to proceed in forma pauperis (ECF No. 2) in the new

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                            1
        Case 2:21-cv-00275-GGH Document 3 Filed 02/12/21 Page 2 of 2


 1   action. This new action shall address the Proposition 57 issue only. The due process issue shall

 2   remain to be adjudicated in this action. The new habeas action shall further be assigned to the

 3   undersigned.

 4          IT IS SO ORDERED.

 5   Dated: February 11, 2021
                                                 /s/ Gregory G. Hollows
 6                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
